Title: To Thomas Jefferson from Thomas Mann Randolph, 3 December 1799
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M. Randolph to Th: Jefferson
Richmond Dec. 3. 99

I arrived in time to deliver your letters & with the truest joy inform you that your wish is completely gratified. The house of Delegates met at one: W: Giles nominated W’m. Wert: George K. Taylor A. Stewart for Clerk: something was said of character but political sentiments were directly urged by Giles, John Taylor & Nicolas as the true cause of the change desired and that argument was decisive with a great majority: the vote was—W. Wert 90: A Stewart 49. The nomination of Larkin Smith & Wise for Speaker succeeded: here every consideration but political sentiment was wholly waved: on one side it was urged that the division in the house was not so serious as pretended that republicanism was the object of both parties and that hostile or amicable temper towards the foederal government was the true difference: Giles replied in the boldest & most open language: he declared that he believed all the important characters who professed the sentiments called foederal were penetrated with affection for monarchical government & acted upon a  plan to introduce that form gently into the country under a sincere desire [to be] allowed to promote its wellfare. The vote was L. Smith 83: Wise 55. The house was employed two hours in these appointments: it appeared to be strongly impressed with the propriety of observing the most complete consistency in all its measures from first to last and is plainly prepared for those of unadulterated Republicanism.
Full belief is given here to the disaster of the combined forces in Holland—The first division of Russians appears to have been totally lost and the English panic struck. The Majority of the Dutch people, it would seem allmost all, are decidedly Republican. The Ardor of the French seems to be completely rekindled. It must give you much Satisfaction to have confided as you did in the honor of that nation & the power of Republican principles. I allmost fear those who despaired feel them too much in the head too little in the heart:
with the truest affection y’r. &c

Th: M. Randolph


Tell Patsy her friends are all well.

